DETAILED ACTION

This communication is in response to the Application filed on 24 August 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-14, and 16-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record includes over US 20080091408 (Roulland et al.) and US 20180336183 (Lee et al.). Roulland et al. discloses a method of computationally fortifying an answer using syntactic parse trees (Roulland et al., fig. 2 and fig. 3A-B.), the method comprising: accessing a seed sentence comprising a first plurality of text fragments (Roulland et al., fig. 2(s104-s106) and para [0073].); syntactically parsing the seed sentence to generate a first syntactic parse tree (Roulland et al., s116 and para [0077]. Also, Roulland et al., para [0027] and [0043].); obtaining a search result by parsing at least one of the first plurality of text fragments, wherein the search result comprises a second text fragment (“5. Creating a navigation tree for the query or selected sub-query which allows a user to navigate the retrieved responses to the query or sub query from a common root node to a terminal node, generally via one or more intermediate nodes. The pathway navigated from the root node to the leaf represents a contiguous part of a sentence and includes one or more nodes, each of which incorporates a linguistically coherent expression which is representative of a syntactic unit in the sentence,” Roulland et al., para [0043].); calculating a relevancy metric for the search result by: identifying a common entity between the first syntactic parse tree and the syntactic parse sub-tree (Roulland et al., para [0043] and Roulland et al., fig. 6.), creating a generalized fragment comprising text that is associated with the common entity (Roulland et al., para [0043] and Roulland et al., fig. 6.), and deriving the relevancy metric from the generalized fragment (Roulland et al., para [0133]. See also, Roulland et al., para [0136]. The ranking is a relevancy metric and those subgraphs comprising more words of the root (first syntactic parse tree) are ranked higher.); constructing a paragraph from the additional fragment (Roulland et al., fig. 6 – each of the displayed search results represent a paragraph constructed from the initial text fragment (“paper jam”) and include additional text fragments. Also, Roulland et al., para [0136].); and providing the paragraph to a user device (Roulland et al., para [0133].).

Although Roulland et al. discloses calculating, a relevancy metric for the search result by computing a maximum 9common subgraph between the first syntactic parse tree and a syntactic parse sub-tree, Roulland et al. does not teach comparing the relevancy metric to a threshold. Lee et al is cited to disclose identifying the search result as an additional fragment based on a determination 11that the relevancy metric is greater than a first threshold (Lee et al., para [0146].).
Neither Roulland et al. nor Lee et al., though, teach syntactically parsing the search result to generate a second syntactic parse tree.

Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“syntactically parsing the search result to generate a second syntactic parse tree comprising the syntactically parsed search result; 
calculating a relevancy metric for the search result by: identifying a common entity between the first syntactic parse tree and the second syntactic parse tree, creating a generalized fragment comprising text that is associated with the common entity, and deriving the relevancy metric from the generalized fragment; 
identifying the search result as an additional fragment based on a determination that the relevancy metric is greater than a first threshold; 
constructing a paragraph from the additional fragment; and 
providing the paragraph to a user device.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656